Citation Nr: 0811260	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  07-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The veteran provided testimony at a hearing before the 
undersigned in March 2008.  At that time, he withdrew claims 
of entitlement to service connection for asbestosis, a 
prostate disorder, and hearing loss.  He also withdrew a 
claim of entitlement to an increased rating for tinnitus.  

Also at the March 2008 hearing, the Board granted the 
veteran's motion to advance the case on the Board's docket 
under the provisions of 38 U.S.C.A. § 7107 (West Supp. 2005) 
and 38 C.F.R. § 20.900(c) (2007).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that additional development is required in 
order to satisfy VA's duty to assist the veteran under the 
VCAA.  First, it is noted that while the veteran has 
identified sources of private treatment for a psychiatric 
disorder, the claims file does not indicate that any attempts 
were made to obtain such records.  Specifically, in a VA Form 
21-4142, the veteran stated that he was treated for a mental 
breakdown at King's Bridge Hospital in Bronx, New York.  He 
stated that he was admitted in 1970, 5 days after his release 
from active service.  Additionally, at his March 2008 
hearing, the veteran indicated that he had received 
psychiatric treatment in 1979 at a state mental facility.  He 
also reported that he was receiving medication from a Dr. 
Romano in Yonkers, New York.  Again, there is no indication 
that efforts have been made to acquire any available 
documents from these sources.

Information contained in the records noted above could be 
critical to the veteran's claim.  Indeed, such records could 
help establish a continuity of psychiatric symptomatology, 
and may also contain diagnoses of PTSD, without which the 
claim cannot be granted.  

The Board further finds that stressor development is required 
in the present case.  At his March 2008 hearing, the veteran 
described an in-service stressor in which he witnessed one of 
his Sergeants get shot in the arm while on guard duty.  He 
stated that while the wound was not fatal, he was emotionally 
distressed by the incident.  While the evidence presently of 
record is not sufficient to research this stressor, the 
veteran should be requested to provide more specifics 
regarding the location and approximate date of the event, as 
well as the name of the wounded Sergeant, to facilitate 
verification of the stressor.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide contact information regarding 
the state mental hospital at which he 
received treatment in 1979, as well as an 
approximate date of such treatment.  
Additionally, request contact information 
for Dr. Romano, as well as approximate 
dates of treatment.  He should be 
provided with all appropriate paperwork 
to authorize the release of such 
documents to VA.  

2.  If the veteran provided contact 
information in response to the above 
action, then request records from those 
sources during the dates specified by the 
veteran.  Any negative search results 
should be noted in the record.  

3.  Instruct the veteran to provide 
further detail regarding his reported in-
service stressor.  Ask that he identify, 
to the best of his ability, a 3-month 
window during which he witnessed his 
Sergeant get shot.  Request also that he 
provide the location of the incident and 
the name of the wounded Sergeant.  

4.  A summary of the veteran's stressor 
statements should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  Along with such summary, a 
copy of the veteran's DD 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested 
to attempt to verify the veteran's claims 
of stressful event.

5.  Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

6.  If and only if a stressor event is 
verified, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether, based on 
the corroboration of an in-service 
stressful event, the veteran now has a 
diagnosis of PTSD that conforms to the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

7.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



